Charles K. Rice: I'm including my remarks with respect to the (Inaudible) the application of 3616. I think it is fair to say that the purposes applying that particular section were to -- to meet the protest of the District Courts, the various District Courts and the United States Attorneys in the various districts. And to ameliorate a lot of the small taxpayer who was being subjected to a felony prosecution and summonses where the tax involved was as low as a $100 or a $150.
Hugo L. Black: You -- I suppose have put in your brief the names of those cases and the amounts involved in them substantially to the statement?
Charles K. Rice: No, Your Honor. We haven't got the names of the cases. We have a reference of the total amounts of the cases. They have the list of the amounts involved.
Hugo L. Black: If this is material, I should think, might be wise to have all record of all those cases during that period of time with the name where they were tried?
Charles K. Rice: Oh, we could give you --
Hugo L. Black: If I presume it would be very easy because you know.
Charles K. Rice: Yes. We could give you the -- I think that we can state it as a general proposition that those prosecutions involved less than a $1000 in income.
Hugo L. Black: I thought you said less than hundreds?
Charles K. Rice: That was tax, sir.
Hugo L. Black: Tax.
Charles K. Rice: Less than a $1000 in income and of course considerably below that in tax.
Hugo L. Black: That's all of them?
Charles K. Rice: Well, I wouldn't want to say that there never has been an exception to that but that has been the general practice. And as far as the amounts involved, I haven't actually made a study of the cases myself to determine whether it's a $100 or $200 or $300 or $400 but I think I can fairly say and we will be glad to furnish whatever he would like in that respect that the amounts involved were not large.
Felix Frankfurter: But if you -- if you are right in your present position, then no matter how small, they would all have -- the prosecution would all have to be begun by -- before a grand jury and by indictment?
Charles K. Rice: That is correct, Your Honor, if 3616 has no application in this area.
Earl Warren: Well, would that -- would those figures after they reflect the amount of the tax that had been evaded or -- or would they be doing as they sometimes do in other cases, say in an embezzlement case where $50,000 has been embezzled, maybe they'll only charge a $1000 or $500 because those items are clear to make that (Voice Overlap) --
Charles K. Rice: Yes. Well, that I think is true in almost every criminal tax case.
Earl Warren: Yes.
Charles K. Rice: Not every case but in most of them, you have what they call the prosecutor of the net income for prosecution purposes, and that is very frequently less than -- but for civil -- what they would allege for civil purposes. So what I'm talking about is the amount alleged for criminal purposes. Now, a very large percentage of these small cases where the result of the claim of a fictitious defendant where a person would claim that John Jones and Richard Rowe were defendants when actually there was no such person as John Jones or Richard Rowe. And the amount of the exemption being $600 for each of them and would result in a fairly small tax and yet the fraud would be so clear cut that it was difficult to overlook at.
William J. Brennan, Jr.: Did you say --
Charles K. Rice: So that the -- the purpose in bringing these prosecutions under Section 3616 was I think to --
Hugo L. Black: Is that material here?
Charles K. Rice: Well --
Hugo L. Black: If it's material, I think if you're going to state that they're all small and -- but the purpose was it'd be wiser if you give us a list because I don't think it's material. But if it is material, I think we should be given a list.
Charles K. Rice: Well, I don't think it's material either, Your Honor --
Hugo L. Black: Not in the general sense but all.
Charles K. Rice: I don't think it's material either. What I'm saying here is by way of background as to how the department got embarked on this particular course of action.
William J. Brennan, Jr.: Number of these cases, I think you told us before recess where prosecuted by information of an indictment?
Charles K. Rice: Yes. I would say the majority of them -- the large majority of them -- there were of course some by indictment.
William J. Brennan, Jr.: With this new position, the Government is correct, what's the Government's position in relation to people prosecuted by and large? Now, it shouldn't have been prosecuted at all.
Charles K. Rice: Well, of course that question isn't decided as yet whether or not they should have been prosecuted at all. We don't have before us a Section 3616 case. Now, in concluding these -- these remarks with respect to 3616, I think I should say that whether or not, the Government proceeded correctly under the section it invoked as a matter that we just don't know or prosecutions under that section have been held in advance pending the outcome of this proceeding. And as far as this case is concerned, it is a 145 (b) case and we think that the issue as to a 3616 case ought to be resolved when such a case comes before this Court.
Hugo L. Black: Well, it's just the same -- I wouldn't decide on that basis that a 3616 does apply to income tax cases. That this man could have been prosecuted under either.
Charles K. Rice: Well, there again, that question is not before the Court because he was prosecuted under Section 145 (b).
Hugo L. Black: I understand he were.
Felix Frankfurter: But if your -- I do not know what -- I don't -- I don't quite appreciate your answer. If the position now taken by the Government is correct, then you -- then your answer to Justice Black's question is, he couldn't be prosecuted in the 3616 and he's properly prosecuted by the only section under which he could be prosecuted 145 (b). Is that correct?
Charles K. Rice: Well, I think that's correct. Of course in the Moran case, being the --
Hugo L. Black: You mean, if your position is correct.
Charles K. Rice: Yes.
Felix Frankfurter: That was my hypothesis --
Hugo L. Black: Yes. And suppose your position is wrong. And suppose that both statutes apply. We don't understand what you say on page 33 that in this case as in Berra and that proves that he willfully attempted to raise by filing a false return as identical of that required prove that he filed a false return with attempt to evade in violation of 3616? That's what the Government argued in Berra.
Felix Frankfurter: Yes. Well, Your Honor, we have a question here as to whether the -- there are one or two offenses involved. Now, the language of the Second Circuit in the Moran case would seem to imply that there are two offenses involved here because each of the sections requires proof of an act which is not required for the other. But we think that you don't have to resolve that question because even if there are only one offense here, involved here, we think there's nothing to preclude the Court from applying under -- from proceeding under the felony statute as against the misdemeanor statute.
Felix Frankfurter: If -- if there -- there are two offenses when there is no problem of choice by a prosecutor with different terms, is there?
Charles K. Rice: Well, we -- we all think of it in terms of choice for the prosecutor Your Honor.
Felix Frankfurter: Well, I don't -- I don't mean to say -- but the problem doesn't arise.
Charles K. Rice: Yes. That's correct, Your Honor.
Felix Frankfurter: All right. I know that you don't.
Hugo L. Black: The question I was asking was in the Berra case, the Government's brief said this as I quote it to the oral argument. Section 145 (b), 3616 (a) overlap a broad area illustrated by the present case. Is that proved here?
Charles K. Rice: Where are you reading from?
Hugo L. Black: I was reading from the Government's brief in the Berra case. Is that true here what the Government said about the Berra case?
Charles K. Rice: Well, it is true to the extent that you have two offenses which the same act could violate.
Hugo L. Black: Well do -- do this act in this case, if you are wrong and if you can prosecute under either, are there searches to justify a prosecution under both?
Charles K. Rice: Well, Your Honor, our position is that you don't have to decide that question.
Hugo L. Black: I understand that but maybe we might disagree with that. Suppose we do, are we to try it on the basis that if 3616 and 145 (a) applied, these overlap as we'd say in the case and the Berra case.
Charles K. Rice: Well, I think that --
Hugo L. Black: Under the facts.
Charles K. Rice: I just can't say as to what would be done in that situation. It hasn't been done in the past. There haven't been prosecutions under both sections. I think it's highly unlikely there would be.
Hugo L. Black: I didn't ask -- I didn't ask you that question. There was a very simple statement in connection with the Berra prosecution which was presented to us and it was admitted by the Government that under the facts in that case as 3616 was then construed, the defendant could be prosecuted under either. Is that the case here with reference to these facts?
Charles K. Rice: Well, yes. I think it is. In other words, when we brought the 145 (b) prosecution, it is conceivable that the Court could have found the defendant guilty under 3616 --
Hugo L. Black: Is it conceivable or is it your judgment it could?
Charles K. Rice: It could have. It could have, Your Honor.
Speaker: Well, let -- let's assume that the two statutes are identical and you could have prosecuted under either, what's the Government's position on that question?
Charles K. Rice: That we could have prosecuted under either?
Speaker: Yes.
Charles K. Rice: Well --
Speaker: You could've captioned this indictment 3616 (a) or 145 (b). Now, what would --
Charles K. Rice: Well we believe it is a matter within the discretion of the Court that the Court could have found the defendant guilty under 145 (b), or it could have found him guilty under 3616 (a). Not a matter of the prosecutor's discretion.
Hugo L. Black: I understood you to say that the Washington office sent to the prosecuting attorneys in 177 cases were made about this one (Inaudible) 177 cases with instructions to proceed under 3616?
Charles K. Rice: That's correct.
Hugo L. Black: But whose choice was that?
Charles K. Rice: That was the choice of the prosecutor.
Hugo L. Black: And were they prosecuted by information?
Charles K. Rice: Well, I think that most of them were.
Hugo L. Black: Who made those choices?
Charles K. Rice: There -- there were really some -- that was made by the department, by the prosecutor.
Felix Frankfurter: Your main position however, as I understand it, and to me it's very important to determine whether its own act. Your main position is that a detailed consideration which we not yet had at the legislative history of the criminal enforcement of the income tax. The Government demonstrates 145 (b) as exclusive, the 3616 does not apply to it. Is that right?
Charles K. Rice: That's right, Your Honor.
Felix Frankfurter: Well, I think it's very important too, this is a new position. And for me, nothing has happened on the fact that stops taking that position. It's never too late to find out what Congress really did.
Charles K. Rice: Well, I think --
Hugo L. Black: I don't suppose -- I don't suppose it's too late for any of us to do that. I simply wanted to find out first if we disagreed with your position, if these were the same kind of case as the Berra case. Of course, if you are wrong all that time and the 3616 does not cover income taxes, it should not be held cover if it doesn't do it.
Felix Frankfurter: As many often, we'd leave enough time for the main problem that the Government has now presented which is very foreign to me.
Hugo L. Black: I'm delighted to see that's reproduced for counsel this time.
Felix Frankfurter: It's with my information at the counsel's time for my enlightenment. That's what counsel are here for, to enlighten the Court not to be indulging -- to be indulging it.
Charles K. Rice: Well, Your Honor, with respect to the legislative history of Section 3616, a section which states back -- which dates back to 1798, our research has indicated there is the gravest doubt as to whether it applies or contended to apply to federal income tax as we have known it since 1913. Now, back in the civil war days when you have the Acts of 1861, 1862 and 1864, where they included a statute which was very similar to 3616 within the Act itself, I think it is safe to assume that that Act did apply to this civil war income tax which did not have any other sanctions of itself. And again in 1894, when the income tax law was passed which was held unconstitutional by this Court in the Pollock against Farmers' Loan & Trust Company case. There again, we had no sanctions within the statute. So, and it seems fair to assume that the sanctions of section -- had become in 1874, 3179 of the revised statutes was intended to be the specific sanction which would apply to that particular Act. But when we come down to the War Revenue Act of 1894, which were not an income tax law but a General Revenue Act, that Act had specific penalties and it provided that if any manufacturer or maker makes a false run through declaration, he shall be guilty of a misdemeanor with a sentence of six months in prison or $500 fine or both. Now, there we had specific penalties applying to that particular Act and it would appear that the general earlier provision of the 1874 revised statutes were superseded pro tanto. Again in 1909, when that corporation exercised tax of that year measured by corporate income was passed -- it had passed specific penalties for the making of a fraudulent -- false or fraudulent return with intent to defeat the assessment of one year in prison or $1000 fine, which incidentally with the same penalties as those in the 3179 of the revised statutes. In the Revenue Act of 1913, which is the first of the various revenue acts that followed thereafter and from 1913 to about until 1939, it was the practice of Congress to enact a new revenue act about every two years. Each of those acts would be a complete reenactment of the income tax laws as they had existed up to that time. In the Revenue Act of 1913, the first of such acts, Congress provided that whoever made a false or fraudulent return with intent to defeat the assessment would be guilty of a misdemeanor and subject to a year in the prison on a $2000 fine. The fine in this -- in that Act, the $2000 was greater than the $1000 fine imposed by Section 3179 of the revised statutes. And we think that that indicates that the specific penalty of that particular Act was intended to apply to the crime of income tax evasion rather than the more general provision carrying a lesser penalty. The Revenue Act of 1917 had the same provision as to a false and fraudulent return with intent to defeat an assessment and added a new provision making it a misdemeanor to evade or attempt to evade a tax in any manner. In the Revenue Act of 1918, the law, for the first time prescribed an attempt to evade tax in any manner and we believe that the addition of the words in any manner in that Act made it unnecessary for the law of any further to have references to the evasion and to the filing of the false or fraudulent return. And significantly, the -- that term was dropped in the 1918 Act and is not appeared in any Revenue Act since that time. In the Revenue Act of 1924, the Congress raised the penalties for a willful evasion of income tax from a misdemeanor to a felony. And from that time, 1924 until 1939, the successive Revenue Acts have prescribed an attempt to evade income tax as a felony with no material change in the wording of a statute.
Felix Frankfurter: But it -- but it's still one year, the punishment after 1924?
Charles K. Rice: 1924 was five years.
Felix Frankfurter: Five years, yes.
Charles K. Rice: And it continued that way in each --
Felix Frankfurter: Then you said a a felony, didn't just --
Charles K. Rice: Yes, made a felony.
Felix Frankfurter: -- a different (Voice Overlap) -- put a different punishment on it.
Charles K. Rice: Yes, that's right, Your Honor. In 19 -- that brings us to 1939 which the -- in -- the year in which the Internal Revenue Code of that year was adopted. That Code is to be distinguished from the 1954 Internal Revenue Code in that it did not purport to be in any sense a -- did not change the law in any respect. It was merely bringing together as the legislator said into one volume laws that have been scattered through a number of volumes. And the fear of the legislators as indicated in the legislative history was that some change in the law might be made inadvertently, most of the discussion on the congressional record relates to whether those fears on the laying of those fears for the sponsors that no change had been made in the revenue laws that existed prior to that time. Of course that is not true at all in the 1954 Code which incorporated any number of amendments. But this was merely a compilation and somewhat along the lines of the changes in the judicial code or referred to by this Court in the Fourco Glass Company case here earlier in this term.
Felix Frankfurter: Was there anything turned on the 1939 Code?
Charles K. Rice: Well, we want to show that because -- that the bringing of Section 3179 of the revised statutes into the Code and labeling it 3616, did not mean that there was any change in the scope or ambit of the section as it had existed prior to that time.
Felix Frankfurter: That is -- that presuppose of -- does that mean any more than that if you are right, if the Government is right as to what -- as to the construction of the predecessor provision of 145 (b) in the annuals or biannuals of congressional legislation, 1939 didn't effectuate.
Charles K. Rice: Yes. That's right.
Felix Frankfurter: But you have to establish the relationship of the two sections prior to 1939.
Charles K. Rice: Yes, that's right, sir. We think that a comparison of the Section 3616 with other statutes in pari materia throughout the Code and outside of the Internal Revenue Code will indicate the ludicrous and almost absurd results which would follow if it were to be deemed that the following of a false and fraudulent return with intent to evade tax amounted to no more than a felony. For example, take Section 145 (a) of the Code which relates to acts of omission of a failure to file a return or to furnish information. Under that section, the penalty is one year in jail with a $10,000 fine. But if the petitioner is right that the offense he committed was only a misdemeanor, his acts of omission would result in a year in jail and a $1000 fine or substantially less penalty than the acts of omission. Again, with respect to Section 3793 of the Code --
Earl Warren: You may finish your sentence.
Charles K. Rice: With respect to Section 3793 of the Code, which prescribed the willful aiding or assisting in the preparation of a false or fraudulent return, if the petitioner is correct in his position, the person who assist in the filing -- preparation and filing of such a return will receive a penalty of five years in jail and a $10,000 fine.But the one who actually files the return receives only one year and $1000 fine.
Peter B. Atwood: Mr. Chief Justice, may it please the Court.
Earl Warren: Mr. Atwood.
Peter B. Atwood: I have just a few remarks to make. They deal principally with the -- what I consider there and then -- in the administrative approval on the part of Congress in reenacting Section 3616 (a) in the 1954 Code of Section 7207 of the 1954 Code. When Congress did that as I mentioned in my earlier argument specifically stated that it was not changing existing law and Congress of course must have been aware of the fact that the Government had been prosecuting for more than two years prior to the Revenue Act of 1954, many cases under Section 3616 (a) for income tax violations. I've also pointed out that as far back as 1926 in the Noveck case, the Government argued that Section 3616 (a) wasn't applicable to income taxes but it was nevertheless proceeding over a period of years in many cases to argue that it was applicable. In the cases I've cited at page 15 of my reply brief and there are many cases there I've cited. And of course, as late as 1945 in the (Inaudible) case, the Government argued that it was applicable. Certainly, in those cases, the Government was of course consistent throughout that period of time in the time when saying it was applicable. In any simple reading of Section 3616 (a) would indicate that it was applicable. Absent this detailed history which they now say means that it was inapplicable income tax.
Felix Frankfurter: That Congress -- does 3616 in your view had any function at all? Does it apply to a situation at all in the protection of the revenue --
Peter B. Atwood: Mr. Justice --
Felix Frankfurter: If 145 (b) should have sowed the field with reference to income tax.
Peter B. Atwood: I feel this way, Mr. Justice Frankfurter, that it supplements Section 145 (b) in that, it provides a lesser penalty for what Congress may have thought was a smaller offense.
Felix Frankfurter: I understand that. That it -- I understand that. What I want to know is assume 145 (b) is to be given the restrictive and exclusive scope that is now contended for by the Government. Would 3616 go to sleep and have no incidents at all?
Peter B. Atwood: I think that would be the effect of it, yes.
Felix Frankfurter: Well as to these things but wouldn't they -- would it apply to other situations?
Peter B. Atwood: In then --
Felix Frankfurter: For me it must be a very strong argument.
Peter B. Atwood: I think it would --
Felix Frankfurter: If it were to exist (Voice Overlap) --
Peter B. Atwood: I think it would still exist because as Section 3616 applies to false testimony and applies to failure to give -- produce records and all those things which do apply to income taxes.
Felix Frankfurter: I don't think --
Peter B. Atwood: I don't know whether it follow --
Felix Frankfurter: -- I've put my question.
Peter B. Atwood: Yes.
Felix Frankfurter: Would there be no set of circumstances to which 1616 could be applied to which 145 (b) wouldn't apply?
Peter B. Atwood: I can't think of any now. I think it would be ineffective when applied anything according to the Government's argument.
Felix Frankfurter: Well, I think -- for me it's a very important point.
Peter B. Atwood: Yes, sir.
Felix Frankfurter: It's one thing to say that the Government is arguing for a construction that would wipe out a section quite a different argument to say that there are two sections which have separate spheres of activity.
Peter B. Atwood: I do not think the argument had had a separate sphere of activity.
Felix Frankfurter: Well, as I understand they do.
Peter B. Atwood: The argument is repealed.
Felix Frankfurter: Pardon me.
Peter B. Atwood: They -- they argue, I believe --
Felix Frankfurter: We deal as to what 145 (b) covered but not as to everything. It isn't an empty thing thereafter, a collection of words with no -- nothing on which you can talk.
Peter B. Atwood: I rely on the fact that the Government was prosecuting for many years under Section 3616 (a) and Congress knew that and reenacted Section 720 -- 3616 (a) as part of 7207 of the Revenue Act of 1954 which clearly dealt with income taxes.
Hugo L. Black: You said for many years, what --
Peter B. Atwood: That's from 1952 to 1954 and then in the prior years, the -- in the many cases which I've cited at page 15 of my brief, they argued that it was applicable to income taxes and Congress presumed they could be aware of that argument. Thank you.